NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 11 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS SANCHEZ-MENDOZA,                         No.    15-72538

                Petitioner,                     Agency No. A200-150-892

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2018**
                               San Francisco, California

Before: WALLACE and BERZON, Circuit Judges, and MUELLER,*** District
Judge.

      Sanchez-Mendoza petitions for review of the dismissal by the Board of

Immigration Appeals (“BIA”) of his appeal from a decision of an Immigration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kimberly J. Mueller, United States District Judge for
the Eastern District of California, sitting by designation.
Judge “(IJ”) denying his application for asylum and withholding of removal, as

well as for protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review the BIA’s findings of fact for

substantial evidence, Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014), and its

legal conclusions de novo, Romero-Mendoza v. Holder, 665 F.3d 1105, 1107 (9th

Cir. 2011). We deny the petition for review.

      With respect to asylum and withholding of removal, Sanchez-Mendoza has

failed to establish persecution on account of a protected ground. Bringas-

Rodriguez v. Sessions, 850 F.3d 1051, 1062 (9th Cir. 2017). Sanchez-Mendoza

relies on membership in a “particular social group,” namely a group comprising

former members of a gang opposed to the Mara Salvatrucha. Our prior decision in

Reyes v. Lynch, 842 F.3d 1125, 1138 (9th Cir. 2016), issued after Sanchez-

Mendoza filed his petition, forecloses this argument. See also Arteaga v. Mukasey,

511 F.3d 940, 945–46 (9th Cir. 2007).

      With respect to protection under the CAT, Sanchez-Mendoza has not met his

burden to establish that he will “more likely than not” be subject to torture by

private persons acting with the consent or acquiescence of public officials, or

torture by public officials themselves, if he is removed to El Salvador. Lopez-

Cardona v. Holder, 662 F.3d 1110, 1113–14 (9th Cir. 2011). In particular,

Sanchez-Mendoza has not established that the government acquiesced in torture


                                          2
when public officials did not act on his reports of the harm he experienced more

than a decade prior.

      Sanchez-Mendoza contends that the IJ failed to consider a report by the

Congressional Research Service (“CRS”) and several news articles in the record.

But the IJ expressly acknowledged eight exhibits, all of which were admitted into

evidence. These exhibits included the CRS report and news articles submitted by

Sanchez-Mendoza. The IJ did not fail to mention any “highly probative or

potentially dispositive evidence” of government acquiescence in torture because

neither the CRS report nor the news articles contain such evidence. Cole v.

Holder, 659 F.3d 762, 771-72 (9th Cir. 2011); Andrade-Garcia v. Lynch, 828 F.3d

829, 836 (9th Cir. 2016) (neither “a general ineffectiveness on the government’s

part” nor an “inability to bring the criminals to justice” is “evidence of

acquiescence, as defined by the applicable regulations”). There is no reason not to

“accept the IJ’s general statement that he considered all the evidence before him.”

Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir. 2006).

      Finally, Sanchez-Mendoza contends that the BIA’s one-sentence denial of

CAT protection provided insufficient explanation of its reasoning. But there is no

indication that the BIA did not consider all of the evidence before it. See Cole, 659

F.3d at 771-72. Although the BIA’s reasoning was brief, it was in this case

sufficient. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).


                                           3
PETITION DENIED.




                   4